Atkinson, J.
1. If a woman exercising ordinary care in walking across a railroad-track at a street-crossing in a city, attended by her two small children, discovers that she is about to be run down by an engine approaching the crossing in a grossly negligent manner, and leaps from ’■'lie track and falls to the ground, and one of her..ehildmnMs--FTnrttWn and mangled by the .engine in her presence, and the woman on account o the fall su§|aw4lñ^isEock^ and_ endures__pain_.and suffering therefrí-n. o^e has a right of action .for thejffirong to. herself. The petition was subject to general demurrer.
2. But if - the woman, having_.srossed the railroad track, did not leap and fall or .sustain any personal jnjury, the fact that she_.witnessed the mangling the child "and became frightened and suffered a severe nervous shock “therefrom, would nfit_ entitle her to a recovery. Goddard v. Watters, 14 Ga. App. 722 (82 S. E. 304); Sanderson v. Nor. Pac. Ry. Co., 88 Minn. 162 (92 N. W. 542, 60 L. R. A. 403, 97 Am. St. R. 509); Huston v. Freemansburg, 212 Pa. 548 (61 Atl. 1022, 3 L. R. A. (N. S.) 49, *24468); C. & O. R. Co. v. Robinett, 151 Ky. 778 (152 S. W. 976, 45 L. R. A. (N. S.) 433, 445) ; Conley v. United Drug Co., 218 Mass. 238 (105 N. E. 975, L R. A. 1915D, 830, 833). See also Sappington v. A. & W. P. R. Co., 127 Ga. 178 (56 S. E. 311).
December 12, 1916.
Action for damages. Before Judge Searcy. Fayette superior court. January 15, 1916.
Battle & Hollis and J. W. Culpepper, for plaintiffs in error.
J. W. Wise and E. J. Reagan, contra.
(а) Applying the foregoing principles to the uncontradicted evidence, a verdict for Em plaintif^s^sjnauthorized.
(б) Certain portions of the charge upon which error was assigned were contrary to the ralings herein announced; and the judge also erred in refusing certain requests to charge which properly embodied the principles stated. Judgment reversed.

All the Justices concur.